Title: To Thomas Jefferson from John Page, 2 June 1779
From: Page, John
To: Jefferson, Thomas



My dear Jefferson
Wmsburg June the 2d. 1779

I would have waited on you to congratulate you on your Appointment yesterday had I not been under an Engagement to return Home with Mazzei. I attended at your Lodgings today as soon as our Board adjourned, but you were not at Home. I am unhappily obliged to be at Gloster Court tomorrow, and therefore think it proper, notwithstanding our Intimacy and Friendship, to inform you of this; lest till I can have the Pleasure of conversing freely with you, you might be induced to suspect that I am influenced by some low dirty feelings and avoid seeing you to conceal that Embarasment which might be the Result of them. I can assure you However that I have such Confidence in your good Opinion of my Heart that were it not for the World who may put a wrong Construction on my Conduct I should scarcely trouble you with this Apology. I sincerely wish you all Happiness and will do every thing in my Power to make your Administration easy and agreeable to you. As soon as Mrs. Jefferson comes to Town Mrs. Page will wait on her. I am Yrs.,

John Page

